 R. C. SIEBERT, INC.R. C. Siebert,Inc,andNew York State Pipeline Ju-risdiction,Local 802. Case 3-CA-1177120 November 1985DECISION AND ORDERBY MEMBERS DENNIS, JOHANSEN, ANDBABSONOn 17 January 1985 Administrative Law JudgeD. Barry Morris issued the attached supplementaldecision.The Applicant filed exceptions and a sup-porting brief, and the General Counsel filed an an-swering brief and cross-exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions'and to adopt the recommendedOrder.ORDERThe recommended Order of the administrativelaw judge is adopted and the application of the Ap-plicant,R. C. Siebert, Inc., Rochester, New York,for attorney's fees and expenses under the EqualAccess to Justice Act is denied.I In adopting the judge's decision that the Applicant was not a prevail-ing party entitled to an award of attorney's fees and expenses under theEqual Access to Justice Act, 5 U S.C § 504 (1982), as amended by PubL. 99-80, 99 Stat 183 (1985), we do not believe that our decision is atodds with Congress'intent, expressedinH.R Rep 99-120 at 13 and 18fn 26 (1985), to award attorney's fees and expensesto a prevailing partyin a settlementRichard L. DePropspero, Esq.,for the General Counsel.Carl R. Krause, Esq. (Harris, Beach,Wilcox,Rubin andLevey),of Rochester, New York, for the Applicant.SUPPLEMENTAL, DECISION ONAPPLICATIONS FOR AWARD OFATTORNEYS' FEES AND EXPENSESD. BARRY MORRIS, Administrative Law Judge. OnAugust 18, 1983, New York State Pipeline Jurisdiction,Local 802 (Union) filed an unfair labor practice charge,alleging that R. C. Siebert, Inc. (Applicant) had violatedcertain provisions of the National Labor Relations Act(the Act). On September 30, 1983, the Regional Directorfor Region 3 issued a complaint alleging that the Appli-cant refused to baragin collectively with the Union, inviolation of Section 8(a)(1) and (5) of the Act. Applicantfiled an answer denying the commission of the allegedunfair labor practices. A hearing commenced before me599on January 16, 1984,'but was adjourned prior to thetaking of any testimony.On August 15 Applicant filed a petition for an awardof attorneys'fees and expenses pursuant to the EqualAccess to JusticeAct (EAJA), Pub. L.96-481,94 Stat.2325 and Section 102.143 of the Board'sRules and Regu-lations.On August 16 the Board referred the petition tome for appropriate action.On September 7 the GeneralCounsel moved to dismiss the petition on five grounds:(1) the petition was not timely filed with the Board; (2)theApplicant is not a "prevailing party"within themeaning ofEAJA; (3) the Applicant did not prevail withrespect to a "significant and discrete substantive portion"of the case; (4) "special circumstances"make the awardsought unjust;and (5)fees and expenses claimed forwork performed prior to issuance of the complaint arenot recoverable underEAJA.On September 25 Appli-cant filed a memorandum in opposition to the GeneralCounsel's motion.2For the reasons set forth below Ifindthat Appplicantfiled the petition in a timely fashion.Nevertheless, it maynot recover fees and expenses for it was not the prevail-ing party nor did it prevail with respect to a significantand discrete substantive portion of the case. Therefore, Iconclude that the General Counsel'smotion to dismissshould be granted.A. The PetitionWas Timely FiledSection 102.148 of the Board's Rules provides that anapplication may be filed no later than :30 days after theentry of the Board's final order in the proceeding. In thiscase Applicant filed its petition within 30 days after theentry of my order of July 17 closing the hearing and dis-missing the complaint. The General Counsel argues thatApplicant should have filed its application within 30days of the order of March 6 in which the GeneralCounsel's motion to amend the complaint was granted,the settlement agreement was approved, and the hearingwas adjournedsinedie, pending compliance.The Board's Rules provide that an application may befiled "after entry of the final order establishing that theapplicant has prevailedin anadversary adjudication pro-ceeding or in a significant and discrete substantive por-tion of that proceeding." I believe that my order ofMarch 6 cannot be considered"final" inasmuch as inthat order I adjourned the hearingsine die,pendingcompliance. It was not until July 17 that I issued a finalorder in which the hearing was closed and the complaintwas dismissed. SeeColumbia Mfg. Corp.,265 NLRB 109(1982), affd. 715 F.2d 1409 (9th Cir. 1983). Accordingly,I conclude that the petition was timely filed.B. The Applicant is Not a Prevailing ParryParagraph IX(a) of the complaintallegesthat the Ap-plicant "unilaterally changed the rate of pay and fringebenefit contributions of the Unit." Paragraph IX(b) al-IAll dates refer to 1984 unless otherwise stated.2In addition, the General Counsel submitted a letter dated December13, and counsel for Applicant submitted a letter in reply dated.January 2,1985, which have been duly considered.277 NLRB No. 72 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDleges that the Applicant has failed and refused to makepayments into the "appropriate fringe benefit funds." Aspart of the settlement the General Counsel agreed towithdraw the allegation contained in paragraph IX(b) ofthe complaint and the Applicant agreed to post a noticeand abide by its terms. The notice provides that Appli-cantwill not refuse to bargain collectively with theUnion and will not make any unilateral changes with re-spect to wages, hours, or other terms or conditions ofemployment, without first consulting with the Union andwithout giving the Union an opportunity to bargin con-cerning these changes. The remedies provided for in thesettlement agreement are substantially the same as thosetraditionally ordered by the Board for similar violations.InCarthage Heating Co.,273 NLRB 120 (1984), theBoard affirmed a decision which found an applicant notto be a "prevailing party," after a settlement agreementwas entered into. In that case Judge Schlesinger stated(at 122-123):[T]he approval of the settlement and dismissal ofthe complaint for those who are aware of the work-ings and thinking of the Board, are not admissionsthat the Applicant was correct all along and that itsdefenses to the unfair labor practice complaint werelegally justified.Rather, in the broader view, thedismissal represents not a decision on the merits butan encouragement of the process of private settle-ment of disputes through collective bargaining andwithout governmental interference.In the circumstances of this case I believe that the Ap-plicant cannot show that it prevailed in the underlyingproceeding.Rather, the Applicant acknowledged theUnion as the representative of its employees, agreed notto refuse to bargain collectively with the Union, and fur-ther agreed not to make any unilateral changes with re-spect to the employees' wages, hours, or other terms orconditions of employment, without giving the Union anopportunity to bargain concerning these changes. Hadthe Applicant prevailed, it would not have been requiredto post a notice with terms essentially the same as thatrequired by the Board where the Board has found a vio-lation. In any settlement each party wins some and lossessome. As stated inCarthage Heating,supra at 123, "in thepresent posture, neither won nor lost, but clearly a primepurpose of the Act, the promotion of collective bargain-ing,was well served."For the foregoing reasons, I conclude that the Appli-cant is not a prevailing party within the meaning ofEAJA.C. Applicant Did Not Prevail in a Significant andDiscrete Substantive Portion of the ProceedingSection 102.144 of the Board's Rules provides that "aneligible applicant may receive an award for fees and ex-penses incurred in connection with an adversary adjudi-cation or in connection with a significant and discretesubstantive portion of that proceeding." Applicant arguesthat it prevailed with respect to "a significant and dis-crete substantive portion" of the case when the GeneralCounselmoved to withdraw paragraph IX(b) of thecomplaint.In examining paragraphs IX(a) and (b) of the com-plaint it does not appear that paragraph IX(b) constitutesa "discrete" portion of the proceeding. Both subpara-graphs allege closely interrelated violations of Section8(a)(5) of the Act and both subparagraphsallege unilater-al changes affecting unit employees made by the Appli-cant since June 26, 1983.InTemp Tech Industries,266 NLRB 730 (1983), theBoard affirmed a supplemental decision in which theGeneral Counsel's motion to dismiss an EAJA applica-tion was granted. In granting the motion the judge stated(at 731):Both allegations were based on eventsin a singlemeeting. It is difficult to believe that the costs oflitigationwere significantly increased, if at all, bythe allegations of two violations rather than oneduring this meeting... .It appears to me that where allegations are closely re-lated, such allegations are not considered "discrete" orseparate as contemplated by EAJA and the Board'sRules.While inTemp Techan 8(a)(3)dischargewasfound to constitute a significant and discrete portion ofthe proceeding," the various 8(a)(5) allegations were notconsidered sufficiently discrete towarrant recoveryunder EAJA. As inTemp Tech,it is "difficult to believethat the costs of litigation were significantly increased, ifat all," by the inclusion of paragraph IX(b). In this con-nection I note that Applicant's statement of services, at-tached as Exhibit E to the petition, contains no entriesrelated specifically to payments into fringe benefit fundsor entries which indicate that the services performedrelate solely to paragraph IX(b) of the complaint. Ac-cordingly, I conclude that the Applicant has not shownthat it has prevailed in a significant and discrete substan-tive portion of the proceeding.D. Other ContentionsThe General Counsel contends that "special circum-stances"make the award sought unjust. In view of myconclusion that the Applicant is not a prevailing partynor has it prevailed with respect to a discrete and sub-stantive portion of the proceeding, I need not reach thequestion of whether "special circumstances" exist whichmake the award sought unjust. In addition, for the samereason I need not decide the General Counsel's conten-tion that certain fees and expenses claimed by Applicantare not recoverable. I note, however, that Applicant'sclaim includes fees for work performed prior to Septem-ber 30, 1983, the date on which the complaint wasissued.Because no adversary proceeding had com-menced prior to that date, reimbursement for such ex-penses is not allowed.Carthage Heating Co.,supra at 121.8See alsoWoodvrewRehabilitationCenter,268 NLRB 1239 (1984),where an 8(a)(3) dischargewas considereda significant and discrete sub-stantive portion of theproceeding R C. SIEBERT, INC.601On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed4* If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-posesORDERThe General Counsel's motion to dismiss the petitionisgranted and the petition of R. C. Siebert, Inc. for anaward of fees and expenses under the Equal Access toJustice Act is denied.